Citation Nr: 0700152
Decision Date: 01/04/07	Archive Date: 01/31/07


DOCKET NO. 05-03 883                        DATE JAN 04 2007

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines

THE ISSUES

1. Entitlement to service connection for rheumatoid arthritis.

2. Entitlement to service connection for glomerulonephritis.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for pulmonary tuberculosis (PTB).

5. Entitlement to service connection for hearing loss.

6. Entitlement to service connection for acute gastroenteritis.

7. Entitlement to service connection for pneumonia.

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant is a veteran who had recognized active service from May 1946 to February 1949. This matter is before the Board of Veterans' Appeals (Board) on appeal from an adverse rating decision by the Manila RO.

The issue of entitlement to service connection for hearing loss is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C. The appellant will be notified if any further action is required on his part.

FINDINGS OF FACT

1. Rheumatoid arthritis was not manifested in service or in the first postservice year, and is not shown to be related to the veteran's service, to include alleged exposure to ionizing radiation therein.

2. Glomerulonephritis was not manifested in service or in the first postservice year, and is not shown to be related to the veteran's service, to include alleged exposure to ionizing radiation therein.

3. Hypertension was not manifested in service or in the first postservice year, and is not shown to be related to the veteran's service, to include alleged exposure to ionizing radiation therein.

4. PTB was not manifested in service or within three years following active duty discharge, and is not shown to be related to the veteran's service, to include alleged exposure to ionizing radiation therein.

5. Acute gastroenteritis was not manifested in service and is not shown to be related to the veteran's service, to include alleged exposure to ionizing radiation therein.

-2



6. Pneumonia was not manifested in service and is not shown to be related to the veteran's service, to include alleged exposure to ionizing radiation therein.

CONCLUSIONS OF LAW

1. Service connection for rheumatoid arthritis is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

2. Service connection for glomerulonephritis is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

3. Service connection for hypertension is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102,  3.303, 3.307, 3.309 (2006).

4. Service connection for PTB is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

5. Service connection for acute gastroenteritis is not warranted. 38 U.S.C.A.
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, (2006).

6. Service connection for pneumonia is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).

- 3 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim. 38 C.F.R. § 3.159(b)(I). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Letters dated in July 2003, September 2003, and February 2004 that preceded the initial adjudication notified the veteran of the types of evidence and/or information necessary to substantiate his claims and the duties of his and VA's in developing his claims, to include that it was his duty to ensure that any evidence that was not in possession of the federal government was received. A September 2003 letter notified him that his service medical records may have been destroyed and he was advised of the types of alternate records he could submit to support his claims. (The letter had an attachment explaining how he could seek assistance from a Veteran's Service Organization.) The February 2004 letter reiterated that his service medical records were unavailable and requested him to submit any original copies in his possession and/or to notify the RO "if there is any other evidence or information that you think will support your claim." (emphasis original). A January 2005

- 4 



Statement of the Case (SOC) cited in full the provisions of 38 C.F.R. § 3.159(b)(1). As the service connection claims (other than the hearing loss claim) are denied, there is no prejudice to the veteran in the failure to notify him of the evidence and/or information necessary to establish a disability rating or effective date of award. See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006). The appellant has received all essential notice, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has been unable to obtain his service medical records as they have been presumed destroyed in a 1973 fire at the National Personnel Records Center (NPRC). The Board recognizes that there is a heightened duty 0 assist in this case. Significantly, the RO sought alternate source development of the evidence. However, NPRC has been unable to reconstruct the record, and found no Surgeon General's Office (SGO) abstracts of treatment for the veteran. He has only reported treatment for his disabilities at Santo Nino Hospital, and those records have been obtained. As there is no competent (medical) evidence that his rheumatoid arthritis, glomerulonephritis, hypertension, pulmonary tuberculosis, acute gastroenteritis with severe dehydration and pneumonia may be associated with event(s) in service, and as none of these diseases is listed as a presumptive disease for radiation exposed veterans or a radiogenic disease under 38 C.F .R. § 3.311 (b )(2), an examination and! or medical opinion in these matters is not warranted. Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003). VA's duty to assist the appellant in the development of these claims is satisfied.

II. Factual Basis

The veteran's service medical records are presumed destroyed in a 1973 fire at the NPRC. The earliest available treatment records are in June 1999, and show inpatient treatment at Santa Nino Hospital for acute rheumatoid arthritis and acute glomerulonephritis. He had subsequent inpatient treatment for various crises with diagnoses including severe hypertension, acute pneumonitis and bronchitis, acute gastroenteritis with severe dehydration, and rheumatoid arthritis. Chest X-rays showed emphysema and inactive chronic tuberculosis infection.

- 5 



In his application for compensation (VA Form 21-526) received in September 2003, the veteran alleged that the claimed disabilities are related to radiation exposure while stationed at Camp Naponja, Okinawa, Japan. He stated that his severe hypertension, arthritis, pneumonia and PTB began in December 1994; he has alternately reported that the disabilities began and were first treated at Santa Nino Hospital in June 1999 and thereafter.

In a statement received in March 2004, the veteran contended that acute pneumonitis with high fever should be presumptively service connected as a tropical disease (closely related "[p]lague" caused by yesinia pestis/pasteurella pestis infection).

In a statement received in August 2004, a private EENT specialist stated that the veteran was accepted as physically fit to serve in the military, and that his present "health condition" and "various diseases" originated during and after service and were incurred as a result of his being diligent to service.

In a statement received in October 2004, the veteran described his military service as mostly in forested, mountainous areas far away from hospitals or clinics. He depended on self-treatment for diseases with herbal plants. He stated that records of his confinement in any hospital during WorId War II [sic] would have been destroyed by war and typhoons, and that he suffered hearing loss while assigned to Camp Naponja, Okinawa, Japan, due to routine firing and calibration of guns as well as combat duty.

III. Legal criteria

Service connection may be granted for disability due to disease. or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

- 6 



Certain chronic diseases, such as arthritis and cardiovascular-renal disease (including hypertension and glomerulonephritis ), may be presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. Service connection for PTB may be established on a presumptive basis if such disease is shown to have been manifested to a compensable degree within three years following the veteran's discharge from active duty. 38 C.F.R. §§ 3.307(a)(3). None of the claimed diseases (specifically pneumonitis) is among the listed tropical diseases subject to presumptive service connection under 38 C.F.R. §§ 3.309(b).

Notably, the veteran alleges the claimed diseases are related to exposure to ionizing radiation while he was assigned to Camp Naponja, Okinawa, Japan. This service did not involve "radiation-risk" activity as defined in 38 C.F.R. § 3.309(d)(3)(ii), and the veteran may not be deemed a "radiation-exposed veteran" as defined by 38 C.F.R. § 3.309(d)(3)(i). Furthermore, none of the claimed diseases is listed among those subject to presumptive service connection for a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(2), and none is listed as a radiogenic disease under 38 C.F.R. § 3.311(b)(2). There is no (competent) evidence that such diseases may be considered radiogenic in nature. Consequently, the presumptive provisions of 38 C.F.R. § 3.309(d)(2) and special development procedures of 38 C.F.R. § 3.311 do not apply.

To prevail on a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999). Service connection may be granted under 38 C.F.R. § 3.303(d) when competent evidence establishes that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim. If so, the claim is denied. If

- 7 



the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbertv. Derwinski, 1 Vet. App. 49,55 (1990).

IV. Analysis

Rheumatoid arthritis, glomerulonephritis, hypertension, PTB, acute gastroenteritis, and pneumonia have been diagnosed. However, there is no competent (medical) evidence that such diseases were manifested in service, that rheumatoid arthritis, hypertension or glomerulonephritis was manifested in the veteran's first postservice year or that PTB was manifested within three years after the veteran's active duty service. Consequently, service connection for such diseases on the basis that they were first manifested in service, and persisted, or on a presumptive basis (as chronic diseases under 38 U.S.C.A. § 1112) is not warranted.

To warrant direct service connection in these circumstances, the evidence must show that the veteran's rheumatoid arthritis, glomerulonephritis, hypertension, PTB, acute gastroenteritis, and/or pneumonia are related to an event, injury, or disease in service. There is no competent (medical) evidence that relates these diseases to his service, to include to alleged exposure to ionizing radiation. Notably, the veteran reported the onset of these diseases in 1994 with actual documented treatment in 1999 and thereafter. Such a long interval between service and the initial known treatment for a disease is, of itself, a factor against a finding that the disease is service-connected. See Maxson v. Gober, 230 F 3d 1330, 1333 (Fed. Cir. 2000).

The veteran's belief that his diseases are related to events in service, to include as a tropical disease incurred in service or related to radiation exposure therein, cannot be considered competent evidence, as he is a layperson, untrained in determining medical diagnosis and etiology. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). The August 2004 statement from the private EENT specialist, essentially relating the veteran's current health condition and "various" diseases to service on the basis that they did not exist prior to service, is vague, nonspecific, and speculative and has no probative value. The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim. See Obert v. Brown, 5 Vet. App. 30, 33 (1993). Without any competent evidence of a

- 8 



nexus between these diseases and the veteran's active service, service connection is not warranted.

ORDER

Service connection for rheumatoid arthritis, glomerulonephritis, hypertension, PTB, acute gastroenteritis, and pneumonia is denied.

REMAND

A VA medical examination is necessary for proper adjudication of a veteran's claim if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to  make a decision on the claim. See 38 C.F.R. § 3.159(c)(4).

A report of private audiogram in March 2004 shows a diagnosis of noise induced progressive deafness, with unconverted audiometric testing appears to show puretone thresholds meeting the regulatory (38 C.F.R. § 3.385) definition of hearing loss disability in each ear. The veteran reported progressive left ear hearing loss that began in service with noise trauma by during combat and non-combat duties. He also reported right ear tinnitus beginning in 1975 with occupations as a carpenter specializing in woodwork and metal fabrication and sometimes working as an explosive consultant for local mining firms. Because there is a heightened duty to assist (including in arranging for a VA examination) in cases, as here, where service medical records have been lost or destroyed, and as the evidence shows possible current disability, shows possible precipitating events in service, and suggests a possible nexus between the current disability and the events (of noise trauma) in service, the Board concludes that a VA examination is necessary.

- 9 



During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 51O3(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. In the present appeal, the veteran was provided with notice of what type of information and evidence was needed to substantiate his claim for service connection, but was not notified of the criteria for establishing a disability rating or effective date of award. Since the case is being remanded anyway, there is the opportunity to correct the notice deficiency.

In light of the foregoing, this case is REMANDED to the RO for the following:

1. The veteran should be given appropriate notice regarding the criteria for rating hearing loss disability and effective date of award in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2. The RO should then arrange for an audiological evaluation of the veteran (with audiometric studies) to determine whether he has hearing loss disability related to service. The examiner must review the veteran's claims file in conjunction with the. examination, specifically noting the veteran's report of decreased left ear hearing acuity in service and reported duties in service and postservice occupations. The examiner should determine whether the veteran has a hearing loss disability by VA standards (i.e., under 38 C.F.R. § 3.385), and, if so, opine whether such disability is, at least as likely as not, related to noise exposure in service or is otherwise related to the veteran's service. The examiner must explain the rationale for all opinions given.

3. The RO should then re-adjudicate the claim. If it remains denied, the RO should issue an appropriate SSOC and give the

- 10



veteran the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.

GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

- 11 



